 WICHITA FALLS FOUNDRY & MACHINE CO.199this matter to include all employees working in the Employer's labora-tory at Latrobe who are engaged in the production of tantalum anodes,including pill-press operators, furnace operator group leaders, fur-nace operators, employees preforming physical and electrical inspec-tion, and plant clericals.[The Board clarified the certification by specifically including in thedescription of the appropriate unit of production and maintenance em-ployees all employees in the laboratory at the Employer's Latrobe,Pennsylvania, plant who are engaged in the production of tantalumanodes, including pill-press operators, furnace operator group leaders,furnace operators, employees performing physical and electrical in-spection, and plant clericals.]Wichita Falls Foundry&Machine Co.andLodge 1476, Inter-national Association of Machinists,Petitioner.Case No. 16-B-1685.July 17, 1961DECISION AND ORDER ON MOTION TOAMEND CERTIFICATIONOn August 23, 1946, following a Board-directed election,' Lodge1476, International Association of Machinists, was certified as thecollective-bargaining representative of all production and maintenanceemployees, including the shipping clerk and pattern clerk, at theplant of the Wichita Falls Foundry & Machine Co., Wichita Falls,Texas.On October 11, 1960, the Petitioner filed a motion to amendthe certification to include employees in the appropriate unit employednot only by the Employer named in the certification, but also by Wich-ita Clutch Company, Inc. The Petitioner contended, generally, thatthe two companies-Wichita Falls Foundry & Machine Co. andWichita Clutch Company, Inc.-should be considered a single em-ployer for purposes of collective bargaining, and that certain em-ployees of Wichita Clutch Company, Inc., should be included in thecertified unit. In response thereto, the companies contended that theyshould not be treated as a single employer, and controverted the al-leged facts of interrelationship either of corporate organization oroperation asserted by the Petitioner.On March 13, 1961, the Board issued an order referring the matterto the Regional Director for the Sixteenth Region, and directing thata hearing be held for the purpose of taking evidence on the issuesraised by the motion to amend. Pursuant to said order, a hearing washeld before Paul F. Cleveland, hearing officer, on April 3, 1961. The169 NLRB 458.132 NLRB No. 25. 200DECISIONSOF NATIONALLABOR RELATIONS BOARDhearing officer's rulings made at the hearings are free from prejudicialerror and are hereby affirmed.The Board 2 has considered the motion to amend, the responsethereto, and the entire record in this case, and hereby makes the fol-lowing supplemental findings :Wichita Falls Foundry & Machine Co., hereinafter referred to asFoundry, was incorporated in Texas prior to 1945, and is engagedprimarily in the manufacture and assembly of industrial clutches andclutch parts. Its plant is composed of a foundry department, machineshop, and assembly shop.Wichita Clutch Company, Inc., also a Texascorporation, hereinafter referred to as Clutch, was incorporated inJanuary 1955, for the apparent purpose of engaging solely in thesale and distribution of industrial clutches and parts, primarily forFoundry.The record shows that during the past 2 years, purchases by Clutchfrom Foundry amounted to approximately $970,000, while its pur-chases from companies competitive to Foundry amounted to onlyabout $242,000.Both companies have a common address, namely 307Barwise Street,Wichita Falls, Texas, and share a common telephonenumber.Their offices adjoin each other, separated only by doorways.Clutch rents this office space, in addition to a small warehouse a fewfeet away from Foundry's assembly shop, and an area in the assemblyshop, for all of which Clutch pays Foundry an annual rental of $6,000.The officers and directors of Foundry and Clutch, including the presi-dent, John H. Wilson, are identical, with the exception of Charles P.Warman, Jr., who is vice president and general manager of Clutch.The stockholders in each company are generally the same, except forWarman, who owns about 20 percent of the stock of Clutch, but nonein Foundry.As chief executive officer of Clutch, Charles P. Warman, Jr., is incomplete charge of the operation, including the development of itslabor relations policy.John Wilson, president of Foundry, is respon-sible for overall supervision of Foundry employees.While separatebooks and payroll records are kept for each company, H. C. Huper,secretary-treasurer for both companies, maintains these books andrecords, and draws checks for the employees of both companies.Clutch and Foundry employees work about the same hours, and re-ceive the same vacation benefits.Both companies pay an additional5 cents per hour to hourly employees who have more than 5 years ofservice.The record reflects that, prior to August 4, 1960, the packing andshipping of Clutch parts was performed by a Foundry employee,C. A. Pamplin, who also took care of the stock in a warehousing area,'Pursuant to the provisions of Section 3(b) of the Act, the Board has delegated itspowers herein to a three-member panel [Chairman McCulloch and Members Leedomand Brown]. McCULLOCH CORPORATION201where parts, jigs, and fixtures of Clutch were stored.However, onthat date, Clutch assigned one of its office employees, Chris McClur-kan, to the shipping department of Foundry, thereby displacing theFoundry employee.McClurkan is classified as a shipping clerk.Heworks in close proximity to the employees of the assembly shop ofFoundry, and, when absent or behind in his work, a Foundry assem-bly shop employee is assigned to assist or perform his duties. Sub-sequently; Clutch assigned another of its employees, Roy Nix, to workin the storeroom or warehouse area adjacent to the assembly shop ofClutch.Nix stocks parts for Clutch.He also spends a considerableportion of his time in assembling the various parts that go to makeup the product, and conducts tests on them.He records pertinentinformation, and passes his findings on to the engineering depart-ment of Clutch.His job requires no special schooling or training.We find that Nix may properly be classified as an assembler andinspector, and as such is includible in a production and maintenanceunit such as the one established herein.As the record shows that Foundry and Clutch have substantiallythe same officers, directors, and stockholders, and operate on a closelyinterrelatedbasis, including the sharing of common facilities, we findthat these corporations constitute a single employer for jurisdictionaland unit purposes.As the record further shows that since August1960 Clutch has assumed some of the packing and shipping functionsformerly part of the established unit involving Foundry alone, wefind that such changes indicate the appropriateness of a productionand maintenance unit which is coextensive with the operations ofboth corporations, and we shall amend our certification of representa-tives accordingly.[The Board amended the certification of representatives to includeas anemployer Wichita Clutch Company, Inc., and further to in-clude within the unit the two employees discussed herein.] 38This is not to be construed as a new certificationMcCulloch CorporationandInternationalUnion, United Auto-mobile,Aircraftand Agricultural ImplementWorkers ofAmerica,(UAW) AFL-CIO.Case No. 21-CA-3828. July 18,1961DECISION AND ORDEROn December 19, 1960, Trial Examiner John F. Funke issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissedin its entirety, as set forth in the Intermediate Report attached132 NLRB No. 24.